Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 1/28/2021.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-10 recite that the two part additive system can comprise certain components.  However, the independent claim has already stated that the two part additive system is formed from aminoguanidine hydrochloride and glyoxal. Thus, broadening the two part system to include more than aminoguanidine hydrochloride and glyoxal fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-13 and 15-16 is/are rejected under 35 U.S.C. 103 as obvious over Custlecean et al., Aqueous Sulfate Separation by Crystallization of Sulfate-Water Clusters, Angewandte Chemie Int. Ed. 54, 10525-10529, Aug. 7 2015 (in IDS) in view of Yamada (US 2016/0256583) and D’Muhala (US 4,708,805).
Regarding claim 1, Custlecean teaches a method comprising mixing seawater (presence of sulfate in seawater pg. 10528) with a two part additive system comprising an aminoguanidine chlorine based salt, and glyoxal in order to separate the sulfate from the seawater (pgs. 10525-10526) and then injecting said treated seawater (pg 10528).
It is noted that Custlecean teaching that the taught method is applicable to seawater for oil field injection would anticipate the argued method limitations for mixing with seawater and delivering to an oilfield reservoir.  However, as seawater and injecting into an oil reservoir is not explicitly taught but discussed more generally as potential applications of the Custlecean method, one could argued that Custlecean does not anticipate the method steps claimed.  However, as Custlecean teaches that the method could be applied in a variety of sulfate separation operations with seawater and oil field operations being used as a specific example, one skilled in the art would have found it obvious to apply the Custlecean method to seawater and delivering the treated 
Custlecean teaches that the composition includes an aminoguanidine chlorine based salt but fails to explicitly teach the aminoguanidine chlorine based salt is aminoguanidine hydrochloride.  It is submitted that one skilled in the art would recognize that the aminoguanidine chlorine based salt in Custlecean would include aminoguanidine hydrochloride or it would have been obvious given Yamada recognizes that common aminoguanidine chlorine based salts would include aminoguanidine hydrochloride ([0043]) as providing a known aminoguanidine chlorine based salt would have been an obvious matter to one skilled in the art at the time of invention and one skilled in the art would have a reasonable expectation of success in doing so. 
Custlecean fails to teach the addition of a chelating agent.  D’Muhala teaches a composition for treating water having barium and sulfate ions that form scale, the composition includes at least one chelating agent, such as citric acid or ethylenediaminetetraacetic acid (EDTA).  Such chelating agents aid in the removal of the barium and sulfate scales (abstract and C3/L44-C4/L40).  Similar to the combination of an aminoguanidine chlorine based salt, and glyoxal in Custlecean, providing chelating agents such as EDTA and citric acid would aid in the removal of sulfate ions and sulfate based scale.  As such, combining citric acid and/or EDTA would be an obvious matter of combining equivalents known for the same purpose as it is merely providing a known sulfate ion treating substance with another sulfate ion treating substance in order to effectively treat sulfate ions ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
It is noted that the changing the sequence of adding the chemicals would have been an obvious modification to one skilled in the art (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 2, Custlecean teaches that the two part additive system causes formation of sulfate crystal precipitates (pgs. 10525-10526).  It is noted that the actual 
Regarding claims 3-4, the concentration of the aminoguanidine salt, and glyoxal in comparison to the sulfate ions, Custlecean clearly shows the formation of the sulfate removing composition having 2 aminoguanidine salt to 1 glyoxal ratio (Scheme 1).  It is submitted that optimizing the concentration of the treatment composition to be sufficient to treat the amount of sulfate ions present would have been an obvious matter to one skilled in the art.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
Regarding claims 5 and 7-10, Custlecean teaches that the two part additive system comprising an aminoguanidine chlorine based salt, and glyoxal (pgs. 10525-10526).
Regarding claims 11-12, it is submitted that the concentration of sulfate in the treated water is a result of optimizing the amount of the two part additive system added to said seawater.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  As such, it would have been obvious to optimize the amount added according to the fluid treated and results desired.  
Regarding claim 13, Custlecean does not teach any addition of a scale inhibitor and thus meets the claim limitation. 
Regarding claims 15-16, as discussed above, D’Muhala teaches adding citric acid and/or EDTA in order to remove sulfate contaminants.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Custlecean et al., Aqueous Sulfate Separation by Crystallization of Sulfate-Water Clusters, Angewandte Chemie Int. Ed. 54, 10525-10529, Aug. 7 2015 (in IDS) in view of Yamada (US 2016/0256583) and D’Muhala (US 4,708,805) as applied to claim 1 above, and further in view of Vollmer et al. (US 2016/0060133).
Regarding claim 6, Custlecean fails to teach the addition of hydrazine.  Vollmer teaches that in oil field brines hydrazine is used as a complexing agent in order to remove various contaminants ([0038]-[0041]).  As such, it would have been obvious to provide a similar complexing agent, such as a hydrazine, for similar oil field brines/seawater in order to remove various contaminants via the hydrazine complexing agent. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Custlecean et al., Aqueous Sulfate Separation by Crystallization of Sulfate-Water Clusters, Angewandte Chemie Int. Ed. 54, 10525-10529, Aug. 7 2015 (in IDS) in view of Yamada (US 2016/0256583) and D’Muhala (US 4,708,805) as applied to claim 1 above, and further in view of Wahid (US 2012/0160777) and Suwabe et al. (US 2003/0093982).
Regarding claim 14, Custlecean teaches that the sulfate crystals are separated out but fails to teach the separation being done via a filter with a specific pore size.  Wahid teaches that after sulfate precipitates, a filter/mesh is used to remove said sulfate precipitates (claims 1 and 3, [0053]).  As such, it would have been obvious to provide a filter in order to remove said precipitates.
It is noted that Wahid is silent on the specific pore sizing of the filter/mesh.  However, one skilled in the art would recognize that pore sizing is variable that is optimized according to the size of the particulate and pressure loss (see Suwabe . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777